DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazzoli et al., US Pg. Pub. No. (2019/0064805) referred to hereinafter as Frazzoli.
As per claim 1, Frazzoli teaches a method for providing a driving mode decision support to a user of an autonomous vehicle for a decision to select a driving mode of driving on a road segment (see at least Para 24-49, 54, 76, 103-107, 151, 171-172), the method comprising: receiving a driver driving profile of a user; querying segment information defining the at least one road segment (see at least Para 24-49, 54, 76, 103-107, 151, 171-172), the segment information including at least a model driver driving profile associated with the at least one road segment (see at least Para 24-49, 54, 76, 103-107, 151, 171-172); determining, for the at least one road segment, based on the driver driving profile of the user and the model driver driving profile, a driving mode decision support for the user (see at least Para 24-49, 54, 76, 103-107, 151, 171-172); and providing an indication of the driving mode decision support to the user, the driving 

As per claim 2, Frazzoli teaches a method of claim 1, wherein querying the segment information comprises querying a service for providing at least one model driver driving profile (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 3, Frazzoli teaches a method of claim 1, wherein the model driver driving profile is based on evaluated statistical data of measured driver behavior (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 4, Frazzoli teaches a method of claim 1, wherein the segment information further comprises at least one identifier for geographically identifying the at least one road segment on a road (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 5, Frazzoli teaches a method of claim 1, wherein the segment information further comprises a model driver driving mode decision (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 6, Frazzoli teaches a method of claim 5, wherein the model driver driving mode decision is one of at least driving manually, driving semi-autonomously, or driving fully-autonomously (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 7, Frazzoli teaches a method of claim 1, wherein the driving mode decision support is one of at least driving manually, driving semi-autonomously, or driving fully-autonomously (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 8, Frazzoli teaches a method of claim 1, wherein a driving mode decision support of driving semi-autonomously comprises at least one degree of driving semi-autonomously (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 9, Frazzoli teaches a method of claim 1, further comprising receiving a destination location (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 10, Frazzoli teaches a method of claim 9, further comprising determining at least one travel route to be followed to reach the destination location, the travel route comprising the route segment (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 11, Frazzoli teaches a method of claim 1, further comprising determining the driving mode decision support for multiple road segments of a geographical region and graphically indicating the respective driving mode decision support for each road segment to the user (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).



As per claim 13, Frazzoli teaches a method of claim 1, wherein a driving profile of the user comprises at least a preferred driving style, and, for each type of road segment a preferred switching suggestion indicating a preferred driving mode decision (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 14, Frazzoli teaches a method of claim 1, wherein the determining the driving mode decision support comprises querying a table of rules (see at least Para 24-49, 54, 76, 103-107, 151, 171-172), wherein the table of rules comprises at least a model driver driving profile and a user driver driving profile as independent fields and a driving mode decision support as dependent field (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).

As per claim 15, Frazzoli teaches a method of claim 1, further comprising prompting the user to enter a decision of the user (see at least Para 24-49, 54, 76, 103-107, 151, 171-172).
As per claims 16-20, the limitations of claims 1-15, therefor they are rejected based on the same rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665